                     Case 3:21-cv-02450-WHO Document 24 Filed 05/24/21 Page 1 of 3


            1    JOSH KREVITT, SBN 208552                    BENJAMIN WAGNER, SBN 163581
                   jkrevitt@gibsondunn.com                     bwagner@gibsondunn.com
            2    ORIN SNYDER, SBN 2116424                    GIBSON, DUNN & CRUTCHER LLP
                   osnyder@gibsondunn.com                    1881 Page Mill Road
            3    GIBSON, DUNN & CRUTCHER LLP                 Palo Alto, CA 94304-1211
                 200 Park Avenue                             Telephone: 650.849.5300
            4    New York, NY 10166-0193                     Facsimile: 650.849.5333
                 Telephone: 212.351.4000
            5    Facsimile: 212.351.4035                     JOSHUA H. LERNER, SBN 220755
                                                               jlerner@gibsondunn.com
            6    DEBRA WONG YANG, SBN 123289                 GIBSON, DUNN & CRUTCHER LLP
                   dwongyang@gibsondunn.com                  555 Mission Street, Suite 3000
            7    GIBSON, DUNN & CRUTCHER LLP                 San Francisco, CA 94105-0921
                 333 South Grand Avenue                      Telephone: 415.393.8200
            8    Los Angeles, CA 90071-3197                  Facsimile: 415.393.8306
                 Telephone: 213.229.7000
            9    Facsimile: 213.229.7520
          10     Attorneys for Defendant
                 ARCHER AVIATION INC.
          11
                                            UNITED STATES DISTRICT COURT
          12
                                         NORTHERN DISTRICT OF CALIFORNIA
          13
                                                SAN FRANCISCO DIVISION
          14
                 WISK AERO LLC,                            CASE NO. 5:21-CV-02450-WHO
          15
                                   Plaintiff,              ARCHER AVIATION INC.’S CORPORATE
          16                                               DISCLOSURE STATEMENT PURSUANT
                       v.                                  TO FEDERAL RULE OF CIVIL
          17                                               PROCEDURE 7.1
                 ARCHER AVIATION INC.,
          18
                                   Defendant.              U.S. District Judge William H. Orrick
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                    DEFENDANT’S CORPORATE DISCLOSURE STATEMENT
                                             CASE NO. 5:21-CV-02450-WHO
                       Case 3:21-cv-02450-WHO Document 24 Filed 05/24/21 Page 2 of 3


            1                 ARCHER AVIATION INC.’S CORPORATE DISCLOSURE STATEMENT
            2                   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1
            3           Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned hereby states that Archer
            4    Aviation Inc. does not have a “parent corporation” and no publicly held corporation owns 10% or
            5    more of Archer Aviation Inc.’s stock.
            6
                 DATED: May 24, 2021                         GIBSON, DUNN & CRUTCHER LLP
            7

            8                                                By:         /s/ Josh A. Krevitt
                                                                            Josh A. Krevitt
            9
                                                                   Attorney for Defendant Archer Aviation Inc.
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                     1
Crutcher LLP
                                        DEFENDANT’S CORPORATE DISCLOSURE STATEMENT
                                                 CASE NO. 5:21-CV-02450-WHO
                       Case 3:21-cv-02450-WHO Document 24 Filed 05/24/21 Page 3 of 3


            1                                        CERTIFICATE OF SERVICE
            2           I hereby certify that on May 24, 2021, I caused to be electronically filed the foregoing
            3    ARCHER AVIATION INC.’s CORPORATE DISCLOSURE STATEMENT PURSUANT TO
            4    FEDERAL RULE OF CIVIL PROCEDURE 7.1 with the Clerk of the Court via CM/ECF. Notice
            5    of this filing will be sent by email to all parties by operation of the Court’s electronic filing systems.
            6

            7    Dated: May 24, 2021                            GIBSON, DUNN & CRUTCHER LLP
            8

            9
                                                                By:          /s/ Josh A. Krevitt
          10                                                                    Josh A. Krevitt
          11                                                    Attorney for Defendant Archer Aviation Inc.
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                        2
Crutcher LLP
                                          DEFENDANT’S CORPORATE DISCLOSURE STATEMENT
                                                   CASE NO. 5:21-CV-02450-WHO
